UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2415



JOAN E. MARSHALL,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHARDT, Commissioner of Social
Security,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Charles B. Day, Magistrate Judge. (CA-01-
2211-DKC)


Submitted:   May 12, 2003                     Decided:   May 21, 2003


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen F. Shea, Silver Spring, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, John W. Sippel, Jr., Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Joan E. Marshall seeks review of the magistrate judge's order*

affirming the Commissioner's denial of social security benefits.

We affirm. We review the Commissioner’s final decision to determine

whether it is supported by substantial evidence and whether the

correct law was applied.        Pass v. Chater, 65 F.3d 1200, 1203 (4th

Cir.       1995).   We   have   reviewed   the   record   and   conclude   the

Commissioner’s      decision    is   based    upon   substantial   evidence.

Accordingly, we affirm on the reasoning of the magistrate judge.

See Marshall v. Barnhardt, No. CA-01-2211-DKC (D. Md. filed Sept.

27, 2002; entered Sept. 30, 2002).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                    AFFIRMED




       *
       The parties consented to review by a magistrate judge
pursuant to 28 U.S.C. § 636(c)(2) (2000).


                                       2